department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date eo legend org organization name uil org address xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested last date for filing a petition with the tax_court july 20xx dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx you agreed to the change in the proposed action per signing of form_6018 on january 20xx - we have made this determination for the following reasons are you section operated exclusively not demonstrated that c organizations described in you have for charitable educational or other exempt purposes within the meaning of ilr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose i r c as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel -576-3140 or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service tax exempt ano government entities division org address date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely lois g lerner director exempt examinations letter catalog number 34809f department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items year period beginning 20xx org - schedule no or exhibit legend org organization name president president and companies xx date xyz state city city representative representative cco-1 co-2 issue whether org operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c background facts org organization is a texas not-for-profit corporation incorporated on march 19xx is the organization’s registered agent its address is address city xyz it was granted tax exempt status effective october 19xx federal returns the organization’s form_990 for december 20xx reported no activity related to the operation of a down payment assistance program the organization reported that its activity was t o assist individuals to attain affordable housing via the co-2 according to the form_990 filed by org for the year ending december 20xx the amount of dollar_figure in notes receivable is due from the co-1 the organization reported no educational programs activities for the home buyer on forms filed for the years the dpa program was operating the president president stated in an interview that the organization decided to take a new direction to become a part of the co-1 and the co-2 of the city xyz in connection with the redevelopment project for land deemed to be in 20xx the organization reported over dollar_figure in gross_receipts for 20xx the blighted by the city organization reported only dollar_figure in receipts its gross_receipts for 20xx were its total expenses in the amount of dollar_figure included the following compensation of officers in the amount of dollar_figure other salaries in the amount of dollar_figure payroll tax in the amount of dollar_figure accounting fees in the amount of dollar_figure telephone expenses in the amount of dollar_figure office space in the amount of dollar_figure depreciation in the amount of dollar_figure and other expenses in the amount of dollar_figure including insurance expenses in the amount of dollar_figure and for administrative expenses organization’s activities in a letter from the organization’s representative representative dated may 20xx the organization states that it did operate a down payment assistance dpa program for home buyers for the years ending december 20xx and 20xx the down payment assistance program was described by representative in an interview on july 20xx representative stated that in 19xx the founders of the organization modeled its down payment assistance form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items year period beginning department of the treasury - internal_revenue_service schedule no or exhibit org - legend org organization name president president and companies xx date xyz state city city representative representative coo-1 co-2 20xx program on a business model similar to one used by for-profit affiliates in which the executives had financial relationships the organization relied on home sellers both home builders and individual homeowners to fund the down-payments after the buyer began to look for a house the real_estate agent informed the client about after the buyer located a house to purchase and began negotiations with the seller the a brief description of how the down payment assistance program worked is as follows the down payment assistance program seller was informed about the program and the tax benefits of the program the seller then completed a dpa seller participating agreement contract this amount was added to the previously agreed-upon sales_price as the down payment and to categorize it as a contribution to the not-for-profit entity escrow was instructed to withdraw from the seller’s closing statement the same amount once an agreed-upon price was reached the amount of the down payment was calculated in addition to the above the organization charged the seller a fee for each property sold this fee was generally a small percentage of the total sales_price for individual sellers or a flat fee for builders and was the primary revenue source for the organization the organization provided services to home sellers for which it charged a market rate fee the organization did not solicit or receive any donations or funds from parties that did not have direct benefit from participating in the down payment transactions the home sellers entered into agreements that require them to make payments to the organization in the amounts of the down payment assistance the organization acknowledged this amount as a charitable_contribution and the home seller claimed a charitable deduction the home seller received the same amount as that for which a charitable deduction was claimed when the home was sold the selling_price was inflated to include the amount of the down payment assistance grant creating a circular tax flow of money the organization did not provide down payment assistance unless the seller entered into a contract that required a payment from the seller equal to the amount of assistance that was going to be offered to the buyer the organization would offer a down payment assistance grant to the home buyer only if the seller agreed to give the amount of the grant to the organization neither promotional materials nor advertising information were located during the research of the down payment assistance program for the organization form_1023 application_for recognition of exemption some of the activities stated on the application_for exempt status are as follows form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items year period beginning department of the treasury - internal_revenue_service 20xx schedule no ot exhibit org - legend org organization name president president and companies xx date xyz state city city representative representative co-1 co-2 through resources which include federal state and local grant and bond funds provided as part of government programs designed to provide affordable housing as well as grants from other public_charities and private_foundations and gifts and contributions from private individuals the foundation will implement a home buyer assistance program which will provide down payment assistance to low-to-moderate income individuals seeking to purchase a single_family_residence the foundation plans to provide comprehensive credit counseling for low- to moderate income individuals the program will provide individualized pre-purchase credit counseling which focuses on educating potential home buyers regarding the importance of good credit in securing a mortgage loan unlike other programs which only provide short usually four hours or less in office in classroom or by phone counseling the foundation will to the extent necessary take a longitudinal approach to personal finance and consumer credit education on personal finance budgeting and credit the foundation seeks to establish home owner maintenance and community support group sec_3 in the communities in which these individuals live by securing federal state and local grants as well as through partnerships with local businesses and national corporation the foundation will seek charitable donations of money as well as general maintenance equipment including gardening tools and implements lawnmowers and lawn care equipment through classroom education and practical demonstration the foundation will provide support to first time home buyers to teach them the responsibilities of owning and maintaining a home and a community the foundation’s primary fund-raising program will be drafting of grant proposals and submission of such proposals to federal state and local_government authorities responsible for awarding funds earmarked for home ownership and home buyer needs and submission of similar grant proposals to the above named foundations and charities for similar assistance within the context of funds each such foundation may have earmarked for programs contemplated by the foundation in contrast to these statements made on the application the organization obtained funding only from the home sellers or builders who received substantial direct benefits from participating in the organization’s down payment assistance program the organization never provided credit counseling or education to any home buyer no community support groups were established and no classroom education was provided to the home buyer and as noted previously the organization received substantially_all of is funding from home sellers and home builders form 886-a ev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items year period beginning 20xx schedule no or exhibit org - legend org organization name president president and companies xx date xyz state city city representative representative co-1 co-2 the internal revenue services granted the organization its sec_501 tax exempt status based on the information submitted on form_1023 application_for recognition of exemption the activities stated on form_1023 never occurred the organization provided down payment assistance in a manner that provided benefit to the sellers and did not further exempt purposes law argument sec_1_501_c_3_-1 states that charitable purposes include relief of the poor and distressed the organization’s down payment assistance program does not operate in a manner that relieves the poor and distressed buyers money to help them obtain loans to purchase homes the home sellers inflated the selling prices of homes by the amounts of down payment assistance provided such that the home buyers paid the money back at the closing the organization’s down payment assistance program activity does not qualify as an exempt activity as described in internal_revenue_code sec_501 c the organization granted qualified home sec_1_501_c_3_-1 states that even though an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 the organization must demonstrate that its activities serve a public rather than a private interest sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests the organization’s down payment assistance program benefits the home seller sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence ofa single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business the organization’s down payment assistance program is the primary activity for the organization the way that the program is form 886-a cev department of the treasury p ry - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items year period beginning schedule no or exhibit 20xx org - legend org organization name president president and companies xx date xyz state city city representative representative co-1 co-2 operated would not be classified as a charitable activity described under sec_501 the organization’s primary activity was the facilitation of the buying and selling of homes in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir the court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 the organization operated in a similar manner since it did not provide down payment assistance to a potential buyer unless the home seller entered into a contract that required a payment from the seller equal to the amount of financial assistance plus an additional fee that would be provided to the home buyer revenue_ruling 20xx6-27 20xx-21 c b in part discusses whether down payment assistance organizations described in situations operate exclusively for charitable purposes those described in situation sec_1 and are relevant to this discussion the organization described in situation helps low-income families to purchase decent and safe homes in the metropolitan area in which it is located individuals are eligible to participate if they have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grant making staff does not know form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items year period beginning 20xx schedule no or exhibit org - legend org organization name president president and companies xx date xyz state city city representative representative co-1 co-2 the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to ensure the house is habitable conducts educational seminars had a broad based funding program and has policies to ensure that the organizations is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation is similar to the organization described in situation except that its staff knows the identity of the party selling the home and may know the identity of the parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and real_estate related businesses that stand to benefit from the transactions to finance the program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 organization’s position the organization agrees with the government’s position with respect to the issues facts and applicable law and signed form_6018 consent to proposed action- sec_7428 on january 20xx which states that the exempt status of the organization is to’be revoked as of january 20xx government’s position the government proposes revoking the organization’s exempt status as an organization described in sec_501 effective january 20xx the organization operated a down payment assistance program that most resembled the organization described in situation of revenue_ruling 20xx-27 its main revenue source was generated from a fee charged to the form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items year period beginning 20xx schedule no or exhibit org - legend org organization name president president and companies xx date xyz state city city representative representative co-1 co-2 home seller for the completion of the sale of the home sec_1 c - c provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose the organization solicited no public contributions associated with the down payment assistance program the home seller or builder made payments in the amounts of the down payment amounts in addition to fees the organization operated its down payment assistance program in a manner which provided more than insubstantial private benefit to the home sellers sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest conclusion when active the organization’s down payment assistance program was the primary activity for the organization its activity furthered no exempt_purpose since the organization was not operated exclusively for an exempt_purpose its exempt status as an organization described in sec_501 should be revoked effective january 1m 20xx form_1120 returns should be filed for all tax periods after december 20kx form 886-a rev department of the treasury - internal_revenue_service page -7-
